ORDER
PER CURIAM.
Alfred Woods appeals from the judgment denying his Rule 24.035 motion for post-conviction relief without a hearing in *245that his trial counsel was ineffective for informing him that upon pleading guilty he would be eligible for long term drug treatment or 120 day shock probation.
We have reviewed the briefs of the parties, the legal file, and the transcripts and find the motion’s court decision was not clearly erroneous. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
The judgment is affirmed pursuant to Rule 84.16(b).